DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2020 has been entered.
Response to Amendment
Applicant’s amendment filed 25 August 2020 has been entered.  Claims 1-3 and 5-20 remain pending in the application.
Claim Objections
The claims are objected to because of the following informalities:
In claim 2, line 2, “a top wall” should read “the top wall”;
In claim 5, lines 2-3, “a top wall” should read “the top wall”;
In claim 9, line 3, consider changing “a second liquid diverter” to something like “an additional liquid diverter” to avoid confusion about “the at least one liquid diverter” from claim 1 and/or the existence of a first liquid diverter; and
In claim 14, lines 2-3 and 4, “interior surface of the top wall” should probably read “interior surface of the at least one of the top walls” or the like.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Drechsel (US 2,770,833).
	Regarding claim 1, Drechsel discloses a pressure relief assembly (col. 1, lines 47-49; cols. 1-2, lines 69-2; col. 3, lines 14-22) comprising:
	a housing (col. 1, lines 47-49; Fig. 1, element 10) defining an air passage chamber (cols. 1-2, lines 69-2; col. 3, lines 18-22; Fig. 1, chamber within element 10) having at least one opening (col. 1, lines 56-59; Fig. 1, element 14);
	a flap (i.e., shutter door; cols. 1-2, lines 69-2; Figs. 1-3, element 18) secured within (cols. 1-2, lines 69-15; see Fig. 1) the air passage chamber (Fig. 1, chamber within element 10), wherein the flap (Figs. 1-3, element 18) is anchored to (cols. 1-2, lines 69-15) the housing (Fig. 1, element 10) by a bracket (i.e., frame; cols. 1-2, lines 69-2; Fig. 1, element 17), and wherein the flap (Figs. 1-3, element 18) is configured to move into an open position to expose the at least one 
	at least one liquid diverter (col. 1, lines 60-62; Fig. 1, element 15) extending from (see Fig. 1) a top wall (col. 1, lines 47-49; Fig. 1, top wall of element 10; see Fig. A below) of the housing (Fig. 1, element 10) and downwardly canted away from (col. 1, lines 60-62; see Fig. 1) the flap (Fig. 1, element 18), wherein a channel (see Fig. A below) is formed between the at least one liquid diverter (Fig. 1, element 15) and the bracket (Fig. 1, element 17), and wherein the at least one liquid diverter (Fig. 1, element 15) is configured to direct moisture away from (col. 1, lines 60-62; see Fig. 1) the flap (Fig. 1, element 18) and the channel (see Fig. A below).

    PNG
    media_image1.png
    463
    813
    media_image1.png
    Greyscale

Fig. A
	Regarding claim 2, Drechsel discloses the pressure relief assembly of claim 1.  Drechsel further discloses wherein the air passage chamber (Fig. 1, chamber within element 10) is defined by lateral walls (col. 1, lines 47-49; Fig. 1, side walls of element 10 (into and out of page); see 
	Regarding claim 3, Drechsel discloses the pressure relief assembly of claim 2.  Drechsel further discloses wherein the at least one liquid diverter (Fig. 1, element 15) extends outwardly from (see Fig. 1) the top wall (see Fig. A above) above the flap (Figs. 1-3, element 18).
	Regarding claim 5, Drechsel discloses the pressure relief assembly of claim 1.  Drechsel further discloses wherein the at least one liquid diverter (Fig. 1, element 15) is downwardly canted (col. 1, lines 60-62; see Fig. 1) at a first angle (see Fig. A above) with respect to an interior surface of a top wall (see Fig. A above) of the pressure relief assembly (col. 1, lines 47-49; cols. 1-2, lines 69-2; col. 3, lines 14-22), and wherein the flap (Figs. 1-3, element 18) in an at-rest position (i.e., closed position; cols. 1-2, lines 69-2; col. 3, lines 1-8 and 14-18; see Fig. 3) is oriented at a second angle (see Figs. 1 and 3, this angle is approximately 90º) with respect to the interior surface of the top wall (see Fig. A above), wherein the first angle (see Fig. A above) is greater than (the first angle is obtuse, whereas the second angle is approximately a right angle) the second angle (see Figs. 1 and 3, this angle is approximately 90º).
	Regarding claim 6, Drechsel discloses the pressure relief assembly of claim 5.  Drechsel further discloses wherein the first angle (see Fig. A above) is greater than 90 degrees and less than 180 degrees (see Fig. A above).
	Regarding claim 7, Drechsel discloses the pressure relief assembly of claim 1.  Drechsel further discloses wherein the at least one liquid diverter (Fig. 1, element 15) is integrally formed (col. 1, lines 60-62)…with the housing (Fig. 1, element 10).  Drechsel does not explicitly In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly, the integrally molding process of claim 7 does not imply any additional structure to the pressure relief assembly of claims 1 and 7, disclosed by Drechsel, failing to further distinguish claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Drechsel, as applied to claim 1 above, in view of Lewis et al. (US 5,601,117).
Regarding claim 12, Drechsel discloses the pressure relief assembly of claim 1.  Drechsel does not explicitly disclose wherein the at least one liquid diverter includes an expanded main portion that connects to the housing through a recessed root.
However, Lewis et al. teaches a flap type pressure relief valve assembly (col. 3, lines 11-16; Fig. 1, element 10) wherein a bar (col. 4, lines 6-9; Figs. 3-4C, element 32) includes an expanded main portion (col. 4, lines 40-46; Fig. 3, element 36) that connects to a housing (col. 4, lines 40-46; Fig. 1, element 12) through a recessed root (col. 4, lines 40-46; Figs. 3-4C, element 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure relief assembly disclosed by Barton and Drechsel by including a bar includes an expanded main portion that connects to a housing through a recessed root, as taught by Lewis et al. One of ordinary skill in the art would have been motivated to make this modification in order to apply this principle to the liquid diverter to achieve an arrangement which is simple in construction (Lewis et al.: col. 5, lines 5-7) while .
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 6,210,266), in view of Drechsel (US 2,770,833).
	Regarding claim 13, Barton discloses a pressure relief assembly (col. 1, lines 5-8; col. 3, lines 46-49; Figs. 1-2, element 10) comprising:
a housing (col. 3, lines 49-54; Figs. 1-3, element 12) including a plurality of air passage chambers (col. 3, lines 49-62; see Fig. B below), wherein each of the plurality of air passage chambers (see Fig. B below) is defined by lateral walls (col. 3, lines 55-62; Figs. 1-3, side walls of element 12/16; see Fig. B below) connected to a top wall (col. 3, lines 55-62; Figs. 1 and 3, top wall of element 12/16 for upper chamber, element 20 for lower chamber; see Fig. B below), a bottom wall (col. 3, lines 55-62; Figs. 1 and 3, element 20 for upper chamber, bottom wall of element 16 for lower chamber; see Fig. B below), and an air passage wall (col. 3, lines 59-62; Figs. 1 and 3, element 22), wherein the air passage wall (Figs. 1 and 3, element 22) includes at least one opening (col. 3, lines 59-62; Fig. 1, opening within element 22);
a plurality of flaps (col. 4, lines 9-11; Figs. 1-4, elements 30 and 32) secured within (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the air passage chambers (see Fig. B below) over (col. 4, lines 63-67) the air passage walls (Figs. 1 and 3, element 22), wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is anchored to (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the housing (Figs. 1-3, element 12) by a bracket (col. 4, lines 1-8; Figs. 1 and 4, elements 26a, 26b, and 28), and wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is configured to move into an open position to expose the at least one opening (Fig. 1, opening within element 22) to relieve air pressure (col. 5, lines 29-41); and


    PNG
    media_image2.png
    895
    553
    media_image2.png
    Greyscale

Fig. B

However, Drechsel teaches a shutter for a ventilating duct outlet (col. 1, lines 15-19) with at least one liquid diverter (col. 1, lines 60-62; Fig. 1, element 15) outwardly and downwardly canted away from (see Fig. 1) a housing (col. 1, lines 47-49; Fig. 1, element 10) with a flap (i.e., shutter door; cols. 1-2, lines 69-2; Fig. 1, element 18) and from a top wall (col. 1, lines 47-49; Fig. 1, top wall of element 10; see Fig. A above) above (see Fig. 1) the flap (Fig. 1, element 18), and wherein the at least one liquid diverter (Fig. 1, element 15) is configured to direct moisture away from (col. 1, lines 60-62; see Fig. 1) the housing (Fig. 1, element 10) with the flap (Fig. 1, element 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure relief assembly disclosed by Barton by including at least one liquid diverter outwardly and downwardly canted away from a housing with a flap and from a top wall above the flap, and wherein the at least one liquid diverter is configured to direct moisture away from the housing with the flap, as taught by Drechsel.  One of ordinary skill in the art would have been motivated to make this modification in order to prevent rain from entering the housing (Drechsel: col. 1, lines 60-62).
Thus, when the at least one liquid diverter of Drechsel is integrated into the pressure relief assembly of Barton, then Barton, in view of Drechsel, after the modifications, discloses at least one liquid diverter (Drechsel: col. 1, lines 60-62; Fig. 1, element 15) outwardly and downwardly canted away from (Drechsel: see Fig. 1) the plurality of flaps (Barton: Figs. 1-4, 
Regarding claim 14, the combination of Barton and Drechsel discloses the pressure relief assembly of claim 13.  Barton, in view of Drechsel, after the modifications, further discloses wherein the at least one liquid diverter (Drechsel: Fig. 1, element 15) is downwardly canted (Drechsel: col. 1, lines 60-62; see Fig. 1) at a first angle (Drechsel: see Fig. A above) with respect to an interior surface of the top wall (Barton: see Fig. B above; Drechsel: see Fig. A above), and wherein the plurality of flaps (Barton: Figs. 1-4, elements 30 and 32) in at-rest positions (Barton: col. 5, lines 6-13 and 41-46; see Fig. 3) are oriented at a second angle (Barton: see Fig. B above) with respect to the interior surface of the top wall (Barton: see Fig. B above; Drechsel: see Fig. A above), wherein the first angle (Drechsel: see Fig. A above) is greater than (the first angle is obtuse, whereas the second angle is acute) the second angle (Barton: see Fig. B above).
Regarding claim 15, the combination of Barton and Drechsel discloses the pressure relief assembly of claim 14.  Barton, in view of Drechsel, after the modifications, further discloses wherein the first angle (Drechsel: see Fig. A above) is greater than 90 degrees and less than 180 degrees (Drechsel: see Fig. A above).
Regarding claim 16, the combination of Barton and Drechsel discloses the pressure relief assembly of claim 13.  Barton, in view of Drechsel, after the modifications, further discloses In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly, the integrally molding process of claim 16 does not imply any additional structure to the pressure relief assembly of claims 13 and 16, disclosed by the combination of Barton and Drechsel, failing to further distinguish claim 16.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 6,210,266), in view of Garries et al. (US 4,899,647).
	Regarding claim 13, Barton discloses a pressure relief assembly (col. 1, lines 5-8; col. 3, lines 46-49; Figs. 1-2, element 10) comprising:
a housing (col. 3, lines 49-54; Figs. 1-3, element 12) including a plurality of air passage chambers (col. 3, lines 49-62; see Fig. B above), wherein each of the plurality of air passage chambers (see Fig. B above) is defined by lateral walls (col. 3, lines 55-62; Figs. 1-3, side walls of element 12/16; see Fig. B above) connected to a top wall (col. 3, lines 55-62; Figs. 1 and 3, top wall of element 12/16 for upper chamber, element 20 for lower chamber; see Fig. B above), a bottom wall (col. 3, lines 55-62; Figs. 1 and 3, element 20 for upper chamber, bottom wall of element 16 for lower chamber; see Fig. B above), and an air passage wall (col. 3, lines 59-62; 
a plurality of flaps (col. 4, lines 9-11; Figs. 1-4, elements 30 and 32) secured within (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the air passage chambers (see Fig. B above) over (col. 4, lines 63-67) the air passage walls (Figs. 1 and 3, element 22), wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is anchored to (col. 4, lines 1-11 and 63-67; col. 5, lines 1-5) the housing (Figs. 1-3, element 12) by a bracket (col. 4, lines 1-8; Figs. 1 and 4, elements 26a, 26b, and 28), and wherein each of the plurality of flaps (Figs. 1-4, elements 30 and 32) is configured to move into an open position to expose the at least one opening (Fig. 1, opening within element 22) to relieve air pressure (col. 5, lines 29-41); and
…wherein each of the plurality of air passage chambers (see Fig. B above) includes a channel (see Fig. B above) that is formed between the top wall (see Fig. B above) and the bracket (Figs. 1 and 4, elements 26a, 26b, and 28)….
Barton does not explicitly disclose at least one liquid diverter outwardly and downwardly canted away from the plurality of flaps and from at least one of the top walls above the plurality of flaps,…and wherein the at least one liquid diverter is configured to direct moisture away from the plurality of flaps.
However, Garries et al. teaches a ventilator system which minimizes water blow-through with minimal sacrifice of vent area (col. 1, lines 6-9) with at least one liquid diverter (i.e., louver blade; col. 4, lines 13-18; Figs. 2-6, element 8) outwardly and downwardly canted away from (col. 4, lines 13-18; see Figs. 4-6) a plurality of flaps (col. 7, lines 20-35; Figs. 4-6, element 55/56) and from at least one top wall (col. 4, lines 13-18; see Fig. C below) above (see Fig. 4) the plurality of flaps (Figs. 4-6, element 55/56), and wherein the at least one liquid diverter (Figs. 2-

    PNG
    media_image3.png
    1028
    425
    media_image3.png
    Greyscale

Fig. C

Regarding claim 18, the combination of Barton and Garries et al. discloses the pressure relief assembly of claim 13.  Barton, in view of Garries et al., after the modifications, further discloses wherein the at least one liquid diverter (Garries et al.: Figs. 2-6, element 8) comprises a first liquid diverter (Garries et al.: Figs. 2-4, element 8; see Fig. C above) and a second liquid diverter (Garries et al.: Figs. 2-4, element 8; see Fig. C above), wherein the first liquid diverter (Garries et al.: see Fig. C above) is positioned above and spaced apart from (Garries et al.: col. 4, lines 13-18; see Fig. 4) the second liquid diverter (Garries et al.: see Fig. C above), and wherein the first liquid diverter (Garries et al.: see Fig. C above) is parallel with (Garries et al.: see Fig. 4) the second liquid diverter (Garries et al.: see Fig. C above).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barton, in view of Drechsel, as applied to claim 13 above, further in view of Lewis et al. (US 5,601,117).
Regarding claim 19, the combination of Barton and Drechsel discloses the pressure relief assembly of claim 13.  Barton and Drechsel do not explicitly disclose wherein the at least one 
However, Lewis et al. teaches a flap type pressure relief valve assembly (col. 3, lines 11-16; Fig. 1, element 10) wherein a bar (col. 4, lines 6-9; Figs. 3-4C, element 32) includes an expanded main portion (col. 4, lines 40-46; Fig. 3, element 36) that connects to a housing (col. 4, lines 40-46; Fig. 1, element 12) through a recessed root (col. 4, lines 40-46; Figs. 3-4C, element 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure relief assembly disclosed by Barton and Drechsel by including a bar includes an expanded main portion that connects to a housing through a recessed root, as taught by Lewis et al. One of ordinary skill in the art would have been motivated to make this modification in order to apply this principle to the liquid diverter to achieve an arrangement which is simple in construction (Lewis et al.: col. 5, lines 5-7) while allowing customization of the angle of the liquid diverter to ensure it can be positioned ideally based on the conditions.
Allowable Subject Matter
Claims 8-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Allowable subject matter is indicated for claim 8 because the prior art does not completely show or fairly suggest an upstanding outer rim that is configured to divert moisture around the air passage chamber, in combination with all the limitations of claim 1.
claim 9 because the prior art does not completely show or fairly suggest the pressure relief assembly further comprises a second liquid diverter extending from the bracket, in combination with all the limitations of claim 1.
	Allowable subject matter is indicated for claims 10-11 because they depend from a claim with allowable subject matter.
	Allowable subject matter is indicated for claim 17 because the prior art does not completely show or fairly suggest an upstanding outer rim that is configured to divert moisture around the plurality of air passage chambers, in combination with all the limitations of claim 13.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
	Allowance is indicated for claim 20 because the prior art does not completely show or fairly suggest at least one liquid diverter…outwardly and downwardly cants away from the flap and from the top wall above the flap…; and an upstanding outer rim that is configured to divert moisture around the air passage chamber, wherein an interior channel is formed between the at least one liquid diverter and the upstanding outer rim, in combination with all the limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.M.O./Examiner, Art Unit 3762      

                                                                                                                                                                                                  /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762